DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) were submitted on 07/29/2020. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, 9-11, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shetty et al. (US 2019/0057776 A1).

Regarding claim 1: Shetty discloses a computer-implemented method comprising: performing, by a text analysis engine, a text analysis on unstructured text to identify a restriction associated with a subject; Shetty discloses analyzing a patient’s health condition and patient-care instructions by conducting natural language processing and applying analytical techniques to text input received from the patient’s (subject’s) health records (Shetty ¶0130, “…Thereafter, at step 1006, computing device 612, analyzes received patient condition information. The analyses may include applying one or more analytical techniques on the received input to identify patient-care instructions. For example, if the input is a text input, natural language processing may be used to analyze the input and identify the patient-care instruction”).
identifying, by a logic engine, an environmental requirement associated with the subject based at least in part on the restriction; Shetty discloses the identification of clinical protocols/treatments (environmental requirements) based on the health conditions and patient-care instructions of a patient (Shetty ¶0050-0051 and 0075-0076, in ¶0050 Shetty discloses “…The standard of care clinical protocol may dictate different actions or the same action being performed at different frequencies as time goes by and the patient's location and/or caregiver changes. For example, certain vital signs or blood chemistry measures might be required to be taken hourly when in the ICU, daily during the patient's stay in the general care ward/floor, and weekly when the patient has been discharged [e.g. to home, to an assisted care facility, to a hospice, etc]”).
identifying, by a device engine, one or more devices associated with the subject based at least in part on the environmental requirement; Shetty discloses several types of medical and electronic devices and sensors utilized on or by the patient (subject) to monitor adherence to clinical protocols or treatment plans (Shetty ¶0050-0051 and 0075-0076, in ¶0050 Shetty discloses “…To facilitate uniform adherence to the standard of care clinical protocol(s ), example implementations of the present application may include one or more applications [App 1, App 2, App 3, etc.] running on one or more devices [Device 1, Device 2, Device 3, etc.] a series of steps to be performed at prescribed times and locations, in a given context. The one or more applications may include a Clinical Assessment and Recommendation Engine [CARE] to facilitate adherence to the standard of care clinical protocol”).
receiving, by the device engine, data from the one or more devices; Shetty discloses receiving patient health data from several devices and sensors (Shetty ¶0075, 0085 and 0110, in ¶0075 Shetty discloses “Further, each application may also be designed to receive input either automatically from automated sensors or patient vital sign monitoring devices [such as respiration monitors, cardiac monitors, blood pressure monitors, etc.]”).
determining, by a data engine, device usage information based at least in part on the data; Shetty discloses how frequent monitoring devices are and should be utilized based on the input data from the devices and sensors (Shetty ¶0050, 0075-0076, 0085 and 0131-0132, in ¶0076 Shetty discloses “In one example implementation, a standard of care clinical protocol may require that the patient perform a respiratory volume flow measurement 10 times per hour every hour and that the volume flow meets or exceeds a specific volume. In response to an input indicating that the required measurements are being taken as scheduled and are within the ranges specified by the clinical protocol, the application may recommend continuing the measurements for 7 days without consulting a doctor. Conversely, if the input indicates that the measurements are only being taken twice per hour and the respiratory volume flow measurements are repeatedly below the required volumes, the application may recommend that the patient immediately consult a respiratory specialist for additional treatment”).
determining, by a compliance engine, a compliance of the subject to the restriction based at least in part on the device usage information; Shetty discloses determining the adherence (compliance) of the patient to clinical protocol/treatment based usage input data (Shetty ¶0050, 0075-0076, 0085, 0131-0132 and Fig. 13, in ¶0076 Shetty discloses “In one example implementation, a standard of care clinical protocol may require that the patient perform a respiratory volume flow measurement 10 times per hour every hour and that the volume flow meets or exceeds a specific volume. In response to an input indicating that the required measurements are being taken as scheduled and are within the ranges specified by the clinical protocol, the application may recommend continuing the measurements for 7 days without consulting a doctor. Conversely, if the input indicates that the measurements are only being taken twice per hour and the respiratory volume flow measurements are repeatedly below the required volumes, the application may recommend that the patient immediately consult a respiratory specialist for additional treatment”).
responsive to determining non-compliance of the subject, changing, by the device engine, a function of the one or more devices; Shetty discloses sending an alert to healthcare provider or recalibrating (changing) the function of the devices based on reception of non-adherence (non-compliance) (Shetty ¶0052, 0075-0076, 0085, and 0131-0132, ¶0085 Shetty discloses “For example, if the respiratory volume measurements discussed above indicate that a specialist is needed, the application may call or email a designated physician. Regardless of the type of computing device being used, the application may be tailored to drive real-time adherence with the standard of care clinical protocol by providing recommendations of treatment steps in response to inputs indicating compliance or deviation from the clinical protocol”; and ¶0052 Shetty further discloses “Example implementations of the present application may provide a mechanism for adherence to the clinical protocol, and a feedback mechanism to recalibrate treatment by providers back to the clinical protocols, in cases of non-adherence. This adherence and recalibration is accomplished by one or more algorithms embedded in computerized applications that receive as input parameters [e.g., patient history, patient condition, patient treatment plan, location, patient vital signs, time, and other well-known indicators of a patient's status] relative to a clinical protocol. In some example implementations, the applications [e.g., applications that include a CARE] may be operated, controlled or used on one or more computerized devices such as tablets, smart phones, wearables, desktop, as well as centrally controlled, server-side or cloud implemented devices”).

Regarding Claim 2: Shetty further discloses the computer-implemented method of claim 1, wherein the text is medical text, and wherein the restriction a medical restriction (Shetty ¶0130).

Regarding Claim 7: Shetty further discloses the computer-implemented method of claim 1, further comprising: responsive to determining non-compliance of the subject, issuing, by the device engine, an alert of the non-compliance (Shetty ¶0085 and Fig. 13).

Regarding Claim 9: Shetty further discloses the computer-implemented method of claim 1, wherein the one or more devices comprises one or more sensors to collect the data (Shetty ¶0085 and 0127)

Regarding Claim 10: Shetty discloses a system comprising: a memory comprising computer readable instructions; Shetty discloses the use of memory as non-transitory computer-readable media on a computing device (Shetty ¶0093, “Computing device 805 can use and/or communicate using computer-usable or computer-readable media, including transitory media and non-transitory media. Transitory media include transmission media [e.g., metal cables, fiber optics], signals, carrier waves, and the like. Non-transitory media include magnetic media [e.g., disks and tapes], optical media [e.g., CD ROM, digital video disks, Blu-ray disks], solid state media [e.g., RAM, ROM, flash memory, solid-state storage], and other non-volatile storage or memory”).
a processing device for executing the computer readable instructions, the computer readable instructions controlling the processing device to perform operations comprising; Shetty discloses a computing device that implement, via processor, computer executable instructions retrieved from non-transitory media (Shetty ¶0094-0095, in ¶0094 Shetty discloses “Computing device 805 can be used to implement techniques, methods, applications, processes, or computer-executable instructions in some example computing environments. Computer-executable instructions can be retrieved from transitory media, and stored on and retrieved from non-transitory media”). 
performing, by a text analysis engine, a text analysis on unstructured text to identify a restriction associated with a subject; Shetty discloses analyzing a patient’s health condition and patient-care instructions by conducting natural language processing and applying analytical techniques to text input received from the patient’s (subject’s) health records (Shetty ¶0130, “…Thereafter, at step 1006, computing device 612, analyzes received patient condition information. The analyses may include applying one or more analytical techniques on the received input to identify patient-care instructions. For example, if the input is a text input, natural language processing may be used to analyze the input and identify the patient-care instruction”).
identifying, by a logic engine, an environmental requirement associated with the subject based at least in part on the restriction; Shetty discloses the identification of clinical protocols/treatments (environmental requirements) based on the health conditions and patient-care instructions of a patient (Shetty ¶0050-0051 and 0075-0076, in ¶0050 Shetty discloses “…The standard of care clinical protocol may dictate different actions or the same action being performed at different frequencies as time goes by and the patient's location and/or caregiver changes. For example, certain vital signs or blood chemistry measures might be required to be taken hourly when in the ICU, daily during the patient's stay in the general care ward/floor, and weekly when the patient has been discharged [e.g. to home, to an assisted care facility, to a hospice, etc]”).
identifying, by a device engine, one or more devices associated with the subject based at least in part on the environmental requirement; Shetty discloses several types of medical and electronic devices and sensors utilized on or by the patient (subject) to monitor adherence to clinical protocols or treatment plans (Shetty ¶0050-0051 and 0075-0076, in ¶0050 Shetty discloses “…To facilitate uniform adherence to the standard of care clinical protocol(s ), example implementations of the present application may include one or more applications [App 1, App 2, App 3, etc.] running on one or more devices [Device 1, Device 2, Device 3, etc.] a series of steps to be performed at prescribed times and locations, in a given context. The one or more applications may include a Clinical Assessment and Recommendation Engine [CARE] to facilitate adherence to the standard of care clinical protocol”).
receiving, by the device engine, data from the one or more devices; Shetty discloses receiving patient health data from several devices and sensors (Shetty ¶0075, 0085 and 0110, in ¶0075 Shetty discloses “Further, each application may also be designed to receive input either automatically from automated sensors or patient vital sign monitoring devices [such as respiration monitors, cardiac monitors, blood pressure monitors, etc.]”).
determining, by a data engine, device usage information based at least in part on the data; Shetty discloses how frequent monitoring devices are and should be utilized based on the input data from the devices and sensors (Shetty ¶0050, 0075-0076, 0085 and 0131-0132, in ¶0076 Shetty discloses “In one example implementation, a standard of care clinical protocol may require that the patient perform a respiratory volume flow measurement 10 times per hour every hour and that the volume flow meets or exceeds a specific volume. In response to an input indicating that the required measurements are being taken as scheduled and are within the ranges specified by the clinical protocol, the application may recommend continuing the measurements for 7 days without consulting a doctor. Conversely, if the input indicates that the measurements are only being taken twice per hour and the respiratory volume flow measurements are repeatedly below the required volumes, the application may recommend that the patient immediately consult a respiratory specialist for additional treatment”).
determining, by a compliance engine, a compliance of the subject to the restriction based at least in part on the device usage information; Shetty discloses determining the adherence (compliance) of the patient to clinical protocol/treatment based usage input data (Shetty ¶0050, 0075-0076, 0085, 0131-0132 and Fig. 13, in ¶0076 Shetty discloses “In one example implementation, a standard of care clinical protocol may require that the patient perform a respiratory volume flow measurement 10 times per hour every hour and that the volume flow meets or exceeds a specific volume. In response to an input indicating that the required measurements are being taken as scheduled and are within the ranges specified by the clinical protocol, the application may recommend continuing the measurements for 7 days without consulting a doctor. Conversely, if the input indicates that the measurements are only being taken twice per hour and the respiratory volume flow measurements are repeatedly below the required volumes, the application may recommend that the patient immediately consult a respiratory specialist for additional treatment”).
responsive to determining non-compliance of the subject, changing, by the device engine, a function of the one or more devices; Shetty discloses sending an alert to healthcare provider or recalibrating (changing) the function of the devices based on reception of non-adherence (non-compliance) (Shetty ¶0052, 0075-0076, 0085, and 0131-0132, ¶0085 Shetty discloses “For example, if the respiratory volume measurements discussed above indicate that a specialist is needed, the application may call or email a designated physician. Regardless of the type of computing device being used, the application may be tailored to drive real-time adherence with the standard of care clinical protocol by providing recommendations of treatment steps in response to inputs indicating compliance or deviation from the clinical protocol”; and ¶0052 Shetty further discloses “Example implementations of the present application may provide a mechanism for adherence to the clinical protocol, and a feedback mechanism to recalibrate treatment by providers back to the clinical protocols, in cases of non-adherence. This adherence and recalibration is accomplished by one or more algorithms embedded in computerized applications that receive as input parameters [e.g., patient history, patient condition, patient treatment plan, location, patient vital signs, time, and other well-known indicators of a patient's status] relative to a clinical protocol. In some example implementations, the applications [e.g., applications that include a CARE] may be operated, controlled or used on one or more computerized devices such as tablets, smart phones, wearables, desktop, as well as centrally controlled, server-side or cloud implemented devices”).

Regarding Claim 11: Shetty further discloses the system of claim 10, wherein the text is medical text, and wherein the restriction a medical restriction (Shetty ¶0130).

Regarding Claim 16: Shetty further discloses the system of claim 10, wherein the operations further comprise: responsive to determining non-compliance of the subject, issuing, by the device engine, an alert of the non-compliance (Shetty ¶0085 and Fig. 13).

Regarding Claim 18: Shetty further discloses the system of claim 10, wherein the one or more devices comprises one or more sensors to collect the data (Shetty ¶0085 and 0127)

Regarding Claim 19: Shetty discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising; Shetty discloses the use of memory as non-transitory computer-readable media on a computing device (Shetty ¶0093-0095, in ¶0093 Shetty discloses “Computing device 805 can use and/or communicate using computer-usable or computer-readable media, including transitory media and non-transitory media. Transitory media include transmission media [e.g., metal cables, fiber optics], signals, carrier waves, and the like. Non-transitory media include magnetic media [e.g., disks and tapes], optical media [e.g., CD ROM, digital video disks, Blu-ray disks], solid state media [e.g., RAM, ROM, flash memory, solid-state storage], and other non-volatile storage or memory”; and in ¶0094 Shetty further discloses “Computing device 805 can be used to implement techniques, methods, applications, processes, or computer-executable instructions in some example computing environments. Computer-executable instructions can be retrieved from transitory media, and stored on and retrieved from non-transitory media”).
performing, by a text analysis engine, a text analysis on unstructured text to identify a restriction associated with a subject; Shetty discloses analyzing a patient’s health condition and patient-care instructions by conducting natural language processing and applying analytical techniques to text input received from the patient’s (subject’s) health records (Shetty ¶0130, “…Thereafter, at step 1006, computing device 612, analyzes received patient condition information. The analyses may include applying one or more analytical techniques on the received input to identify patient-care instructions. For example, if the input is a text input, natural language processing may be used to analyze the input and identify the patient-care instruction”).
identifying, by a logic engine, an environmental requirement associated with the subject based at least in part on the restriction; Shetty discloses the identification of clinical protocols/treatments (environmental requirements) based on the health conditions and patient-care instructions of a patient (Shetty ¶0050-0051 and 0075-0076, in ¶0050 Shetty discloses “…The standard of care clinical protocol may dictate different actions or the same action being performed at different frequencies as time goes by and the patient's location and/or caregiver changes. For example, certain vital signs or blood chemistry measures might be required to be taken hourly when in the ICU, daily during the patient's stay in the general care ward/floor, and weekly when the patient has been discharged [e.g. to home, to an assisted care facility, to a hospice, etc]”).
identifying, by a device engine, one or more devices associated with the subject based at least in part on the environmental requirement; Shetty discloses several types of medical and electronic devices and sensors utilized on or by the patient (subject) to monitor adherence to clinical protocols or treatment plans (Shetty ¶0050-0051 and 0075-0076, in ¶0050 Shetty discloses “…To facilitate uniform adherence to the standard of care clinical protocol(s ), example implementations of the present application may include one or more applications [App 1, App 2, App 3, etc.] running on one or more devices [Device 1, Device 2, Device 3, etc.] a series of steps to be performed at prescribed times and locations, in a given context. The one or more applications may include a Clinical Assessment and Recommendation Engine [CARE] to facilitate adherence to the standard of care clinical protocol”).
receiving, by the device engine, data from the one or more devices; Shetty discloses receiving patient health data from several devices and sensors (Shetty ¶0075, 0085 and 0110, in ¶0075 Shetty discloses “Further, each application may also be designed to receive input either automatically from automated sensors or patient vital sign monitoring devices [such as respiration monitors, cardiac monitors, blood pressure monitors, etc.]”).
determining, by a data engine, device usage information based at least in part on the data; Shetty discloses how frequent monitoring devices are and should be utilized based on the input data from the devices and sensors (Shetty ¶0050, 0075-0076, 0085 and 0131-0132, in ¶0076 Shetty discloses “In one example implementation, a standard of care clinical protocol may require that the patient perform a respiratory volume flow measurement 10 times per hour every hour and that the volume flow meets or exceeds a specific volume. In response to an input indicating that the required measurements are being taken as scheduled and are within the ranges specified by the clinical protocol, the application may recommend continuing the measurements for 7 days without consulting a doctor. Conversely, if the input indicates that the measurements are only being taken twice per hour and the respiratory volume flow measurements are repeatedly below the required volumes, the application may recommend that the patient immediately consult a respiratory specialist for additional treatment”).
determining, by a compliance engine, a compliance of the subject to the restriction based at least in part on the device usage information; Shetty discloses determining the adherence (compliance) of the patient to clinical protocol/treatment based usage input data (Shetty ¶0050, 0075-0076, 0085, 0131-0132 and Fig. 13, in ¶0076 Shetty discloses “In one example implementation, a standard of care clinical protocol may require that the patient perform a respiratory volume flow measurement 10 times per hour every hour and that the volume flow meets or exceeds a specific volume. In response to an input indicating that the required measurements are being taken as scheduled and are within the ranges specified by the clinical protocol, the application may recommend continuing the measurements for 7 days without consulting a doctor. Conversely, if the input indicates that the measurements are only being taken twice per hour and the respiratory volume flow measurements are repeatedly below the required volumes, the application may recommend that the patient immediately consult a respiratory specialist for additional treatment”).
responsive to determining non-compliance of the subject, changing, by the device engine, a function of the one or more devices; Shetty discloses sending an alert to healthcare provider or recalibrating (changing) the function of the devices based on reception of non-adherence (non-compliance) (Shetty ¶0052, 0075-0076, 0085, and 0131-0132, ¶0085 Shetty discloses “For example, if the respiratory volume measurements discussed above indicate that a specialist is needed, the application may call or email a designated physician. Regardless of the type of computing device being used, the application may be tailored to drive real-time adherence with the standard of care clinical protocol by providing recommendations of treatment steps in response to inputs indicating compliance or deviation from the clinical protocol”; and ¶0052 Shetty further discloses “Example implementations of the present application may provide a mechanism for adherence to the clinical protocol, and a feedback mechanism to recalibrate treatment by providers back to the clinical protocols, in cases of non-adherence. This adherence and recalibration is accomplished by one or more algorithms embedded in computerized applications that receive as input parameters [e.g., patient history, patient condition, patient treatment plan, location, patient vital signs, time, and other well-known indicators of a patient's status] relative to a clinical protocol. In some example implementations, the applications [e.g., applications that include a CARE] may be operated, controlled or used on one or more computerized devices such as tablets, smart phones, wearables, desktop, as well as centrally controlled, server-side or cloud implemented devices”).

Regarding Claim 20: Shetty further discloses the computer program product of claim 19, wherein the text is medical text, and wherein the restriction a medical restriction (Shetty ¶0130).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 8, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shetty et al. (US 2019/0057776 A1) (hereinafter Shetty) in view of Sobol et al. (US 2019/0209022 Al).  

Regarding Claim 3: Shetty discloses the method of claim 1. However, Shetty fails to explicitly disclose the claimed, wherein the text analysis is rules/dictionary based.
However, in an analogous art, Sobol discloses: wherein the text analysis is rules/dictionary based; Sobol discloses the use of rules-based approaches to analyze the text of Activities of Daily Living (ADL) assessments correlated with location, environmental, activity and physiological (LEAP) data (Sobol ¶0299 and 0276).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Sobol to the method of Shetty, because this would allow the computing device to take advantage of the parallel processing of text data and activity data to provide analytics on problematic changes to a patient’s health and to provide related clinical decision insight such as patient invention strategies (Sobol ¶0299).

Regarding Claim 4: Shetty discloses the method of claim 1. However, Shetty fails to explicitly disclose the claimed, wherein the text analysis is performed using machine learning.
However, in an analogous art, Sobol discloses: wherein the text analysis is performed using machine learning; Sobol discloses the use of machine learning to analyze text from patient medical records and population databases or from the text of Activities of Daily Living (ADL) assessments correlated with location, environmental, activity and physiological (LEAP) data (Sobol ¶0246 and 0299).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Sobol to the method of Shetty, because this would allow the computing device to take advantage of the parallel processing of the text of historical patient information and new activity data to provide analytics on problematic changes to a patient’s health and to provide related clinical decision insight such as patient invention strategies (Sobol ¶0246 and 0299).

Regarding Claim 5: Shetty discloses the method of claim 1. However, Shetty fails to explicitly disclose the claimed, wherein the text analysis is performed using machine learning.
However, in an analogous art, Sobol discloses: wherein the text analysis is performed using a hybrid of rules/dictionary based and machine learning; Sobol discloses using Rules-based Machine Learning (RMBL) as a hybrid approach between Rules-based analysis and machine learning to analyze text from patient medical records and population databases or from the text of Activities of Daily Living (ADL) assessments correlated with location, environmental, activity and physiological (LEAP) data (Sobol ¶0246, 0276 and 0299).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Sobol to the method of Shetty, because this would allow the computing device to take advantage of the parallel processing of the text of historical patient information and new activity data to provide analytics on problematic changes to a patient’s health and to provide related clinical decision insight such as patient invention strategies (Sobol ¶0246 and 0299).

Regarding Claim 6: Shetty discloses the method of claim 1. However, Shetty fails to explicitly disclose the claimed, wherein the one or more devices track a usage, a duration, an activity level, an intensity, an on/off state, and metadata of the one or more devices.
However, in an analogous art, Sobol discloses: wherein the one or more devices track a usage, a duration, an activity level, an intensity, an on/off state, and metadata of the one or more devices; Sobol discloses utilizing devices (¶0015 and 0042) to track usage via the number of times and time spent for an activity (¶0301), activity levels via the activity index that provides a measure or the locomotor or related physical activity (¶0301), light intensity via the ambient light sensor and Light Emitting Diodes (LED) lights (¶0017 and 0191), on/off states via device inactivity (0194) and metadata via the metadata layer to provide web services to provide access to specific data sets which includes patient records (¶0151 and 0301).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Sobol to the method of Shetty, because this would allow the computing device to receive and collect data that can be outputted that enables prediction of deleterious changes in the health of the patient (Sobol ¶0151). 

Regarding Claim 8: Shetty discloses the method of claim 1. Shetty discloses a plurality of devices connected and communicating via a network for monitoring a patient (Shetty ¶0085-0088 and 0110), however, Shetty fails to explicitly disclose the claimed, wherein the one or more devices is an Internet of Things device.
However, in an analogous art, Sobol discloses: wherein the one or more devices is an Internet of Things device; Sobol discloses utilizing a smart Internet of Things (IoT) configuration to provide data-informed care insights for indicating potential health complications (Sobol ¶0117).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Sobol to the method of Shetty, because this would allow the computing device to improve the in the tracking and diagnosing of medical or health conditions such as Alzheimer’s Disease or other forms of dementia by collecting and tracking the activity and location of a given patient (Sobol ¶0117).

Regarding Claim 12: Shetty discloses the system of claim 10. However, Shetty fails to explicitly disclose the claimed, wherein the text analysis is rules/dictionary based.
However, in an analogous art, Sobol discloses: wherein the text analysis is rules/dictionary based; Sobol discloses the use of rules-based approaches to analyze the text of Activities of Daily Living (ADL) assessments correlated with location, environmental, activity and physiological (LEAP) data (Sobol ¶0299 and 0276).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Sobol to the system of Shetty, because this would allow the computing device to take advantage of the parallel processing of text data and activity data to provide analytics on problematic changes to a patient’s health and to provide related clinical decision insight such as patient invention strategies (Sobol ¶0299).
Regarding Claim 13: Shetty discloses the system of claim 10. However, Shetty fails to explicitly disclose the claimed, wherein the text analysis is performed using machine learning.
However, in an analogous art, Sobol discloses: wherein the text analysis is performed using machine learning; Sobol discloses the use of machine learning to analyze text from patient medical records and population databases or from the text of Activities of Daily Living (ADL) assessments correlated with location, environmental, activity and physiological (LEAP) data (Sobol ¶0246 and 0299).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Sobol to the system of Shetty, because this would allow the computing device to take advantage of the parallel processing of the text of historical patient information and new activity data to provide analytics on problematic changes to a patient’s health and to provide related clinical decision insight such as patient invention strategies (Sobol ¶0246 and 0299).

Regarding Claim 14: Shetty discloses system of claim 10. However, Shetty fails to explicitly disclose the claimed, wherein the text analysis is performed using machine learning.
However, in an analogous art, Sobol discloses: wherein the text analysis is performed using a hybrid of rules/dictionary based and machine learning; Sobol discloses using Rules-based Machine Learning (RMBL) as a hybrid approach between Rules-based analysis and machine learning to analyze text from patient medical records and population databases or from the text of Activities of Daily Living (ADL) assessments correlated with location, environmental, activity and physiological (LEAP) data (Sobol ¶0246, 0276 and 0299).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Sobol to the system of Shetty, because this would allow the computing device to take advantage of the parallel processing of the text of historical patient information and new activity data to provide analytics on problematic changes to a patient’s health and to provide related clinical decision insight such as patient invention strategies (Sobol ¶0246 and 0299).

Regarding Claim 15: Shetty discloses the system of claim 10. However, Shetty fails to explicitly disclose the claimed, wherein the one or more devices track a usage, a duration, an activity level, an intensity, an on/off state, and metadata of the one or more devices.
However, in an analogous art, Sobol discloses: wherein the one or more devices track a usage, a duration, an activity level, an intensity, an on/off state, and metadata of the one or more devices; Sobol discloses utilizing devices (¶0015 and 0042) to track usage via the number of times and time spent for an activity (¶0301), activity levels via the activity index that provides a measure or the locomotor or related physical activity (¶0301), light intensity via the ambient light sensor and Light Emitting Diodes (LED) lights (¶0017 and 0191), on/off states via device inactivity (0194) and metadata via the metadata layer to provide web services to provide access to specific data sets which includes patient records (¶0151 and 0301).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Sobol to the system of Shetty, because this would allow the computing device to receive and collect data that can be outputted that enables prediction of deleterious changes in the health of the patient (Sobol ¶0151).

Regarding Claim 17: Shetty discloses the system of claim 10. Shetty discloses a plurality of devices connected and communicating via a network for monitoring a patient (Shetty ¶0085-0088 and 0110), however, Shetty fails to explicitly disclose the claimed, wherein the one or more devices is an Internet of Things device.
However, in an analogous art, Sobol discloses: wherein the one or more devices is an Internet of Things device; Sobol discloses utilizing a smart Internet of Things (IoT) configuration to provide data-informed care insights for indicating potential health complications (Sobol ¶0117).
Therefore, it would have been obvious to one of ordinary skill in the art, to incorporate the disclosed teaching of Sobol to the system of Shetty, because this would allow the computing device to improve the in the tracking and diagnosing of medical or health conditions such as Alzheimer’s Disease or other forms of dementia by collecting and tracking the activity and location of a given patient (Sobol ¶0117).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please see attached form PTO-892.
Gupta et al. (US 2019/0034592 Al) discloses electronically utilizing analytical techniques to analysis a patient’s Electronic Health Records (EHR), comparing diagnosis and treatments made or not made, and identifying based the health condition and treatment plan a medical treatment corrective action item that has to be completed in a given duration of time in order to be compliant with treatment protocol. Based on data from multiple devices, if the patient is unable to complete the correction action item in the required amount of time then non-compliance alerts may be generated and outputted via the device or the device will electronically assist with the use of EHRs and completion of patient treatment.
McFarland et al. (US 2019/0109830 Al) discloses receiving and using analytical techniques on  patient healthcare data via backend services, extracting data related to the active digital therapy prescription that contains treatment guidelines and rules based on the patient’s disease/disorder, utilizing computing devices to monitor patient’s events, progress and compliance to treatment, and audibly and/or visually notifying the Healthcare Professional (HCP) when a given patient is non-compliant by failing a drug screen or failing to complete a learning module by a defined date. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK SCOTT JEFFERIES whose telephone number is (571)272-0923. The examiner can normally be reached 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERRICK SCOTT JEFFERIES/Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658